Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Wednesday, February 5, 2014. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended December 31, 2013. 2013 Fourth Quarter Highlights and Comparisons to 2012 Fourth Quarter ● Net income of $30.7 million, or $0.62 per diluted share vs. $29.7 million, or $0.59 per diluted share ● Pretax income of $34.3 million, up 15% from $29.9 million ● Home sale revenues of $460.9 million, up 18% ● Gross margin from home sales of 17.4% vs. 16.7%, up 70 basis points ● SG&A expenses as a percentage of home sale revenues of 12.0%, a 60 basis point improvement ● Ending active community count of 146 vs. 148 o Up 9% from 134 at September 30, 2013 ● Net new orders of 752 homes, down 13% on an 8% decrease in average active community count o Dollar value down 2% to $285.2 million ● Backlog dollar value of $506.0 million, down 13% ● Lots owned and optioned of 15,786, up 38% ● Total liquidity of $1.24 billion at December 31, 2013, including amount available under new $450 million line of credit o Issued $250 million 10-year 5½% senior unsecured notes in January 2014 2013 Full Year Highlights and Comparisons to 2012 Full Year ● Net income of $314.4 million, or $6.34 per diluted share vs. $62.7 million, or $1.29 per diluted share o Excluding the $187.6 million reversal of the deferred tax asset valuation allowance in the second quarter, net income was $126.7 million*, or $2.56* per diluted share ● Home sale revenues of $1.63 billion, up 41% o Home deliveries of 4,710 homes, up 26% ● Gross margin from home sales of 17.8% vs. 15.4%, up 240 basis points ● SG&A expenses as a percentage of home sale revenues of 13.1% vs. 14.5%, a 140 basis point improvement ● Net new orders of 4,327 homes vs. 4,342 in 2012 ● Acquired 7,887 lots in 168 communities, including 128 new communities o Total land acquisition spend of $632.6 million 1 M.D.C. HOLDINGS, INC. Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “I am pleased to announce fourth quarter net income of $0.62 per diluted share, our eighth consecutive quarterly operating profit. For the full year, our net income improved by more than $250 million. Included in this was the reversal of most of our deferred tax asset valuation allowance during the second quarter, stemming from our return to consistent profitability and an improving housing market. Excluding the tax benefit from the allowance reversal, our income nearly doubled in 2013 on the strength of more than 40% top-line growth and significant expansion of our operating margin.” Mr. Mizel continued, “Our net home orders declined year-over-year in the fourth quarter, largely due to a lower average active community count. Our orders also appear to have been affected by an increase in mortgage interest rates from historically low levels and the economic uncertainty created by the discussion surrounding the tapering of federal stimulus in the later part of the year. While it is difficult to discern a trend in the fourth quarter, which is typically our seasonally slow period, we continue to believe that the current housing recovery is progressing and should continue into 2014. We believe we are well-prepared to capture incremental demand from an improving market, especially given that our active community count increased sequentially by 9% in the fourth quarter, our highest increase in the last eight quarters and just in time for the historically strong spring selling season.” Mr. Mizel concluded, “We have worked to strengthen our financial position during 2013 not only by increasing profits, but also by accessing the capital markets. During the first half of the year, we issued $350 million of 30-year 6% senior unsecured notes, and in the fourth quarter, we finalized a new 5-year, $450 million unsecured line of credit. In doing so, we increased our overall liquidity by more than 70% to over $1.2 billion at the end of 2013, even after investing more than $600 million in acquiring new communities during the year. Furthermore, to start 2014, we issued $250 million of 10-year 5½% senior unsecured notes. We believe that this financing activity, coupled with the equity added by our strong earnings in 2013 and our expectation of further sequential improvement in active community count during the first half of 2014, positions us well as we pursue continued growth and address near-term debt maturities.” Homebuilding Home sale revenues for the 2013 fourth quarter increased 18% to $460.9 million compared to $389.1 million for the prior year period. The increase in revenues resulted from a 3% increase in homes delivered to 1,252 homes as compared to 1,221 in the prior year and a 16% increase in our average selling price to $368,000. The increase in average selling price was largely due to price appreciation and lower incentives in many of our markets, combined with a shift in the mix of our closings. Gross margin from home sales for the 2013 fourth quarter was 17.4%, compared to 16.7% for the year-earlier period and 18.1% for the 2013 third quarter. The year-over-year increase was primarily attributable to our continued focus on increasing pricing as we took advantage of improving markets during 2013. On a sequential basis, gross margin from home sales declined slightly due to a shift in the mix of homes closed, including fewer deliveries from our Nevada division, which have the highest gross margins in the Company, and more deliveries from our Maryland and Virginia markets, which have a lower gross margin percentage than the Company average. Excluding inventory impairments and previously capitalized interest in cost of sales, adjusted gross margin from home sales was 21.0%* for the 2013 fourth quarter, compared to 19.6%* for the 2012 fourth quarter and 21.8%* for the 2013 third quarter. 2 M.D.C. HOLDINGS, INC. SG&A expenses as a percentage of home sale revenues decreased by 60 basis points to 12.0% for the 2013 fourth quarter versus 12.6% for the same period in 2012. The improvement was the result of operating leverage created by a year-over-year increase in home sale revenues, which outpaced a year-over-year increase in our absolute level of SG&A expenses. Net new orders for the 2013 fourth quarter decreased 13% to 752 homes, compared to 869 homes during the same period in 2012, largely due to an 8% decrease in our average active community count. Our cancellation rate for the 2013 fourth quarter was 26% versus 24% in the prior year fourth quarter. We ended the 2013 fourth quarter with 1,262 homes in backlog, with an estimated sales value of $506.0 million, compared with a backlog of 1,645 homes with an estimated sales value of $579.0 million at December 31, 2012. As a result of the significant increase in our land acquisition activity in 2013, our lots owned and under option increased by 38% year-over-year to 15,786 lots. At December 31, 2013, we had 146 active subdivisions, down 1% from 148 at December 31, 2012 and up 9% from 134 at September 30, 2013. Additionally, our soon to be active communities exceeded our soon to be inactive communities by 23 as of December 31, 2013. Financial Services Pretax income from our financial services operations for the 2013 fourth quarter was $5.3 million, compared to $7.7 million for the 2012 fourth quarter. The decrease in pretax income primarily reflected a $4.6 million decrease in pretax income from our mortgage operations to $2.8 million in the 2013 fourth quarter. The decrease in our mortgage profitability was driven partly by lower loan lock activity, as the homebuilding segment generated lower home orders during the last half of 2013 compared with the same period a year ago. Additionally, the mortgage segment realized lower per unit origination income and gains on loans locked and sold compared to the same period a year ago, resulting primarily from a more competitive mortgage market and higher interest rates. This decrease was partially offset by improvements in the other segment of our financial services operations. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 175,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Francisco Bay Area, Washington D.C., Baltimore, Philadelphia, Jacksonville, Orlando, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. 3 M.D.C. HOLDINGS, INC. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by the Company, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of the Company’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican’s sale of mortgage loans (6)the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by the Company in its homebuilding operations; (9)the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; and (16)other factors over which the Company has little or no control. Additional information about the risks and uncertainties applicable to the Company's business is contained in the Company's Form 10-K for the year ended December 31, 2013, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. The Company undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. * Please see "Reconciliation of Non-GAAP Financial Measures" at the end of this release. Contact: Robert N. Martin Vice President of Finance and Corporate Controller (720) 977-3431 bob.martin@mdch.com 4 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Year Ended December 31, December 31, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ Land sale revenues Total home and land sale revenues Home cost of sales ) Land cost of sales ) Inventory impairments ) Total cost of sales ) Gross margin Selling, general and administrative expenses ) Interest income Interest expense - - ) ) Other income (expense) Homebuilding pretax income Financial Services: Revenues Expenses ) Interest and other income Financial services pretax income Income before income taxes (Provision for) benefit from income taxes ) ) Net income $ Other comprehensive income related to available for sale securities, net of tax Comprehensive income $ Earnings per share Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Dividends declared per share $ - $ $ - $ 5 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Consolidated Balance Sheets December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net of valuation allowance of $8,201 and $248,306 at December 31, 2013 and December 31, 2012, respectively - Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,788,887 and 48,698,757 issued and outstanding at December 31, 2013 and December 31, 2012, respectively Additional paid-in-capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Consolidated Statements of Cash Flows Three Months Ended Year Ended December 31, December 31, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation expense Depreciation and amortization Inventory impairments Amortization of discount (premiums) on marketable debt securities ) Deferred income tax benefit - ) - Excess tax benefits from stock-based compensation ) - ) - Net changes in assets and liabilities: Restricted cash (9 ) ) ) Trade and other receivables ) Mortgage loans held-for-sale ) ) ) Housing completed or under construction ) Land and land under development ) ) ) Prepaid expenses and other assets ) Accounts payable ) ) Accrued liabilities ) Net cash used in operating activities ) Investing Activities: Purchases of marketable securities ) Maturities of marketable securities Sales of marketable securities Purchases of property and equipment ) Net cash provided by (used in) investing activities ) ) ) Financing Activities: Payments on mortgage repurchase facility ) Advances on mortgage repurchase facility Dividend payments - ) - ) Excess tax benefits from stock-based compensation - - Proceeds from issuance of senior notes - - - Proceeds from exercise of stock options - Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ 7 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended December 31, % Change Dollar Average Dollar Average Dollar Average Homes Value Price Homes Value Price Homes Value Price (Dollars in thousands) Arizona $ 4 % 22 % 18 % California -22 % -2 % 26 % Nevada -32 % -7 % 38 % Washington 64 81 -21 % -12 % 11 % West -17 % 1 % 22 % Colorado 32 % 37 % 4 % Utah 37 75 -51 % -45 % 12 % Mountain 14 % 22 % 7 % Maryland 77 70 % 86 % 9 % Virginia 84 27 % 26 % -1 % Florida 81 62 31 % 36 % 4 % East 43 % 49 % 4 % Total $ 3 % 18 % 16 % Year Ended December 31, % Change Dollar Average Dollar Average Dollar Average Homes Value Price Homes Value Price Homes Value Price (Dollars in thousands) Arizona $ 5 % 19 % 13 % California 18 % 32 % 12 % Nevada -2 % 30 % 32 % Washington 35 % 48 % 10 % West 10 % 30 % 18 % Colorado 59 % 66 % 4 % Utah -8 % 2 % 11 % Mountain 45 % 54 % 7 % Maryland 58 % 60 % 1 % Virginia 27 % 31 % 3 % Florida 48 % 55 % 5 % Illinois - - - 2 N/M N/M N/M East 42 % 45 % 2 % Total $ 26 % 41 % 12 % N/M - Not meaningful 8 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended December 31, % Change Monthly Monthly Dollar Average Absorption Dollar Average Absorption Dollar Average Homes Value Price Rate Homes Value Price Rate Homes Value Price (Dollars in thousands) Arizona $ $ 56 $ $ % % 14 % California -23 % 18 % 53 % Nevada 88 -32 % -13 % 29 % Washington 38 56 -32 % -27 % 7 % West -3 % 20 % 24 % Colorado -26 % -16 % 13 % Utah 16 36 -56 % -51 % 10 % Mountain -29 % -20 % 14 % Maryland 62 68 -9 % 10 % 21 % Virginia 42 86 -51 % -53 % -3 % Florida 75 47 60 % 74 % 9 % East -11 % -12 % -2 % Total $ -13 % -2 % 13 % Year Ended December 31, % Change Monthly Monthly Dollar Average Absorption Dollar Average Absorption Dollar Average Homes Value Price Rate Homes Value Price Rate Homes Value Price (Dollars in thousands) Arizona $ 3 % 20 % 17 % California -14 % 6 % 23 % Nevada -19 % 11 % 37 % Washington 10 % 19 % 8 % West -8 % 12 % 22 % Colorado 18 % 28 % 8 % Utah -36 % -31 % 7 % Mountain 8 % 18 % 9 % Maryland 4 % 12 % 8 % Virginia -25 % -24 % 0 % Florida 68 % 83 % 9 % Illinois - 2 N/M N/M N/M N/M East 6 % 3 % -3 % Total $ 0 % 12 % 12 % N/M - not meaningful 9 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions At December 31, % Change Arizona 25 12 % California 11 13 -15 % Nevada 15 12 25 % Washington 13 10 30 % West 64 47 36 % Colorado 38 42 -10 % Utah 5 14 -64 % Mountain 43 56 -23 % Maryland 17 18 -6 % Virginia 10 12 -17 % Florida 12 15 -20 % East 39 45 -13 % Total -1 % Average for quarter ended -8 % Average for year ended -18 % Backlog At December 31, %Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 7 % 23 % 15 % California -36 % -8 % 43 % Nevada -31 % -2 % 42 % Washington 46 79 -42 % -39 % 5 % West -26 % -5 % 27 % Colorado -11 % -1 % 11 % Utah 26 81 -68 % -66 % 5 % Mountain -20 % -10 % 12 % Maryland -30 % -17 % 17 % Virginia -44 % -44 % 0 % Florida 94 64 47 % 61 % 9 % East -25 % -23 % 2 % Total $ -23 % -13 % 14 % 10 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Homebuilding Operational Data Homes Completed or Under Construction (WIP lots): December 31, % Change Unsold: Completed 71 % Under construction 72 % Total unsold started homes 72 % Sold homes under construction or completed -14 % Model homes 17 % Total homes completed or under construction 21 % Lots Owned and Optioned (including homes completed or under construction): December 31, 2013 December 31, 2012 Lots Owned Lots Optioned Total Lots Controlled Lots Owned Lots Optioned Total Lots Controlled Total % Change Arizona 74 80 58 % California - 75 % Nevada 40 50 % Washington 13 % West 54 % Colorado 40 % Utah 19 13 2 % Mountain 35 % Maryland -16 % Virginia -26 % Florida % East 9 % Total 38 % 11 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Reconciliation of Non-GAAP Financial Measures Adjusted Gross Margin from Home Sales Adjusted gross margin from home sales is a non-GAAP financial measure. We believe this information is meaningful as it isolates the impact that inventory impairments, warranty adjustments and interest have on our Gross Margin from Home Sales and permits investors to make better comparisons with our competitors, who also break out and adjust gross margins in a similar fashion. Three Months Ended December Gross December Gross September Gross Margin Margin Margin % % % (Dollars in thousands) Gross Margin $ % $ % $ % Less: Land Sale Revenues ) ) ) Add: Land Cost of Sales 35 Gross Margin from Home Sales % % % Add: Inventory Impairments Add: Interest in Cost of Sales Add: Warranty Adjustments - - - Adjusted Gross Margin from Home Sales $ % $ % $ % 12 M.D.C. HOLDINGS, INC. M.D.C. HOLDINGS, INC. Reconciliation of Non-GAAP Financial Measures (continued) Net Income Excluding the Impact of the Reversal of the Deferred Tax Asset Valuation Allowance Net income excluding the impact of the reversal of the deferred tax asset valuation allowanceper diluted share is a non-GAAP financial measure. We believe this information is meaningful as it more clearly reflects the Company’s current operating results and facilitates the investors ability to compare our financial results to those of our peer group and to our prior financial performance by excluding items which otherwise would distort the comparison. Net income excluding the impact of the reversal of the deferred tax asset valuation allowance per basic and diluted share for the year ended December 31, 2013 is calculated as follows: Year Ended
